ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 03/01/2021.  
Claim(s) 1-3, 6, 8, 10-23 is/are pending in the application.
Claim(s) 4-5, 7, 9 was/were previously canceled.
Independent claim(s) 1, 20 was/were amended.
Dependent claim(s) 8 was/were amended.
Claim(s) 2 was/were canceled.
	
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 20), filed 03/01/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Matei to be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6, 8, 10-13, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (US 2019/0088030 A1) in view of Mayerle et al. (US 2014/0100997 A1), Matei et al. (US 2018/0205963 A1) and Nakfour et al. (US 2012/0242840 A1).

In regards to claim 1, Masterson teaches a method of managing content in an augmented reality (AR) system, the method comprising:
identifying a digital artefact that is used by a first application of an electronic device (e.g. [0077],Fig.10: at 1011, a placement of a virtual object in the rendered environment is received; placement of the virtual object 125 may be received by the client device 110 and/or the virtual object engine 210; for example, a user of the client device 110 may select a virtual object 125 from a list of virtual objects 125, and may place the selected virtual object 125 into the environment displayed by their client device);
executing an image capturing application to capture images (e.g. [0073]-[0074],Fig.10: at 1003, image data associated with the location is captured; image data 119 may be captured by one or more cameras associated with the client device 110; the captured image data 119 may include one or more images or videos; at 1005, an environment is rendered based on the captured image data; the environment may be rendered by the client device 110 and/or the image processing engine 205; the rendered environment may be displayed to the user on a display associated with the client device 110); 
displaying the digital artefact on at least one captured image on a screen (e.g. as above, [0077],Fig.10: may place the selected virtual object 125 into the environment displayed by their client device; also [0045]: user of an AR application may use the AR application to place a virtual object 125 on a table in a room corresponding to a location; the AR application may then render and display the virtual object 125 to the user on the table so that the virtual object 125 appears to be located on the table); and 
selecting a contact (e.g. [0087],Fig.11: at 1113, a selection of a user of plurality of users is received; the selection of a user may be received by the presentation engine 215 from the client device 110; the user that provided the virtual object 125 may have selected a user to receive the virtual object; also [0070],Fig.9: user may select the user interface labeled “Select friends” to let the user select the particular friends that the object 805 is shared with);
receiving a user input on the digital artefact for performing an action of transmitting a notification associated with the digital artefact to a second electronic device of the selected contact when the contact is selected (e.g. as above, [0087],Fig.11: have selected a user to receive the virtual object; [0088],Fig.11: an AR application associated with the selected user may then render and display the virtual object 125 when the client device 110 associated with the selected user is at or near the location of the plurality of locations; [0065],Fig.5: the client device 110 has prompted the user by displaying a window 510 that includes the text “Steve has placed an object near you”);
but does not explicitly teach the method, comprising:
while the digital artefact is displayed, receiving a user input on the digital artefact for performing an action,
wherein the digital artefact is displayed independently of a display of an object of a real world when a camera of the electronic device is pointed substantially at a specified angle, and
wherein the contact is selected by pointing a camera of the electronic device at a person associated with the contact.

However, Mayerle teaches a method, comprising:
while the digital artefact is displayed, receiving a user input on the digital artefact for performing an action (e.g. [0042]-[0043],Figs.2A-2C: augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202 as selectable by the consumer user; selection of an item, which can optionally occur by one or more of the consumer user tapping on the screen 108 with a finger or stylus, advancing through a series of one or more augmented reality markers 206 to a desired augmented reality marker 206 using a touchpad, scroll ball or wheel, a tab key, or the like, or any other approach consistent with the capabilities of the mobile device 102 and the user interface provided by the local client shopping application 110; a consumer user could select a specific shoe from all of the shoes shown in the augmented reality view 202 that have an associated augmented reality marker 206; performing this action based on the augmented reality view 202 shown in the examples of FIG. 2A, FIG. 2B, and FIG. 2C can cause the user interface of the local client shopping application 110 to display an information screen relating to the selected item 302).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Masterson to interact with virtual objects, in the same conventional manner as taught by Mayerle as both deal with augmented reality. The motivation to combine the two would be that it would allow more interaction in the augmented environment as well as let the user obtain additional information about objects.

Further, Matei teaches a method,
wherein the digital artefact is displayed independently of a display of an object of a real world when a camera of the electronic device is pointed substantially at a specified angle (e.g. [0005]: an AR unit may provide a view (or display or image) of visual content as "seen" (or captured) by a virtual camera; as it is known in the art, a virtual camera displays an image of a virtual object from a prescribed angle (or field of view, FOV) as it would be captured, or seen, by a real camera if a real camera were positioned at the prescribed angle and the virtual object were a real object; the resultant view includes not only the real, physical items in a real scene, but also virtual objects inserted into the real scene).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Masterson to display virtual objects, in the same conventional manner as taught by Matei as both deal with augmented reality. The motivation to combine the two would be that it would allow the user to display objects that are independent to that of real world objects.

Even further, Nafour teaches a method, 
wherein the contact is selected by pointing a camera of the electronic device at a person associated with the contact (e.g. [0004]: a user points the camera on his device at a friend; software (on the device or accessed remotely) analyzes the image produced by the camera, detects the friend's face, and recognizes the friend; the recognized face is then associated with a profile (e.g. in a contacts list on the user's device), and an address for the friend is retrieved from the profile; the address can be used in communicating with the friend, all without the user ever having to explicitly manipulate his contacts list).



In regards to apparatus claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 3, Masterson teaches a method, wherein the performing of the action comprises: 
sharing the digital artefact with the contact via an augmented reality (AR) view application (e.g. as above, [0088],Fig.11: at 1115, the virtual object is provided to the selected user; the virtual object 125 may be provided to a client device 110 associated with the selected user).

In regards to claim 6, Masterson, Mayerle, Matei and Nakfour teaches a method,
wherein the performing the action comprises sharing the digital artefact with the second electronic device of the selected contact (e.g. as above, [0088],Fig.11: at 1115, the virtual object is provided to the selected user; the virtual object 125 may be provided to a client device 110 associated with the selected user; also as above, [0070],Fig.9: user may select the user interface labeled “Select friends” to let the user select the particular friends that the object 805 is shared with),

In regards to claim 8
while the digital artefact is displayed on the screen, selecting the digital artefact (e.g. [0068],Fig.8: the user has selected to place a "Ball" virtual object 125 in the environment represented in the window 320; the object 805 may be shown using the dotted lines until the user determines a placement for the object 805 in the environment; Examiner’s note: this suggests the user may be able to select the object and move it for placement); and
superimposing the digital artefact on an object (e.g. as above, [0077],Fig.10: may place the selected virtual object 125 into the environment displayed by their client device; also [0045]: the AR application may then render and display the virtual object 125 to the user on the table so that the virtual object 125 appears to be located on the table).

In regards to claim 10, Masterson teaches a method, further comprising:
determining whether the second electronic device is located in the vicinity of the object based on at least one of a depth estimation of the object on the screen or global positioning system (GPS) information of the object (e.g. as above, [0065],Fig.5: based on anchor points 121 and the location data 117, the mapping engine 165 has determined a virtual object 125; also [0033]: location data 117 may include GPS coordinates associated with the client device 110).

In regards to claim 11, the combination of Masterson, Mayerle, Matei and Nakfour teaches a method, further comprising:
wherein transmitting of the notification to the second electronic device is performed (e.g. Masterson as above, [0065],Fig.5: the client device 110 has prompted the user by displaying a window 510 that includes the text “Steve has placed an object near you”) when the second electronic device points at the object (e.g. Mayerle as above, [0042]-[0043],Figs.2A-2C: augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202; Examiner’s note: virtual objects are shown when corresponding objects are in view; in combination, the notification of the shared/received virtual object may be displayed when the device views/points to the location of the object/virtual object).

In regards to claim 12, the combination of Masterson, Mayerle, Matei and Nakfour teaches a method, wherein the digital artefact comprises price information of the object (e.g. Mayerle [0042]: such augmented reality markers can also include one or more additional types of information, such as for example pricing, brand information, etc.).

In regards to claim 13, the combination of Masterson, Mayerle, Matei and Nakfour teaches a method,
wherein the digital artefact is displayed when the electronic device points in a first direction (e.g. Mayerle as above, [0042]-[0043],Figs.2A-2C: augmented reality view 202, which includes a two dimensional image combining a current view 204 of the shopping display 104 as captured by the camera of the mobile device 102 overlaid with one or more augmented reality markers 206 that designate specific items 210 shown in the augmented reality view 202; Examiner’s note: virtual objects are shown when corresponding objects are in view), and
wherein the performing of the action comprises displaying information associated with the digital artefact when the electronic device points in the first direction (e.g. Mayerle as above, [0042]-[0043],Figs.2A-2C: a consumer user could select a specific shoe from all of the shoes shown in the augmented reality view 202 that have an associated augmented reality marker 206; performing this action based on the augmented reality view 202 shown in the examples of FIG. 2A, FIG. 2B, and FIG. 2C can cause the user interface of the local client shopping application 110 to display an information screen relating to the selected item 302).

In regards to claim 21, Masterson teaches an apparatus, wherein the processor is further configured to: 
identify an object disposed in a screen of the display (e.g. as above, [0065],Fig.5: based on anchor points 121 and the location data 117, the mapping engine 165 has determined a virtual object 125 that is associated with of the anchor points 121 that were determined by the mapping engine 165; accordingly, the client device 110 has prompted the user by displaying a window 510 that includes the text “Steve has placed an object near you”; also [0038]: anchor points 121 may be points of the 3D model that represent points or areas of visual interest in the environment; for example, there may be anchor points 121 where different surfaces intersect in the 3D model (e.g., corners), where colors or materials change in the 3D model (e.g., a rug on a floor, or a painting on a wall), or where objects are placed in the environment; Examiner’s note: as such, objects may be viewed as identified based on the anchor points and locations data),
identify content associated with the object (e.g. as above, [0065],Fig.5: determined a virtual object 125 that is associated with of the anchor points 121), and
in response to the user input, display the content superimposed over the object (e.g. [0066],Fig.6: the user has selected the user interface element labeled "Show object"; client device 110 may have displayed the painting 605 by matching the anchor points 121 associated with the painting 605 with anchor points 121 determined for the room from the image data 119).

Claim(s) 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masterson, Mayerle, Matei and Nakfour as applied to claim 1 above, and further in view of Giraldi et al. (US 2017/0061694 A1).

In regards to claim 14, the combination of Masterson, Mayerle, Matei and Nakfour teaches the method of claim 1, but does not explicitly teach the method,
wherein the identifying of the digital artefact comprises detecting digital content that is displayed by the first application, and
wherein the object comprises a content renderer for rendering the digital content.

However, Giraldi teaches a method,
wherein the identifying of the digital artefact comprises detecting digital content that is displayed by the first application (e.g. [0036],Fig.3A: the wearer 302 views a baseball game visually presented via a mobile display device 308D; also [0040],Fig.3C: the wearer 302 may shift the gaze vector 312 from the mobile display device 308D towards a large-format display device 308B; in response to movement of the gaze vector 312 away from the mobile display device 308D, the HMD 304 may visually present, via the see-through display, a virtual representation 316 of the baseball game; also [0044],Fig.3D: the wearer 302 performs an air click hand gesture 318 while the gaze vector 312 intersects the large-format display 308B to select the large-format display 308B to visually present the baseball game), and
wherein the object comprises a content renderer for rendering the digital content (e.g. as above, [0040],Fig.3C: large-format display device 308B).



In regards to claim 15, Giraldi also teaches a method, wherein the performing of the action comprises, in response to the user input, reproducing the digital content on the content renderer (e.g. [0044],Fig.3D: in response to recognizing the second air click hand gesture 318, the HMD 304 sends a control signal to the large-format display 308B; for example, the control signal 308B may include an adjustment command that causes the large-format display 308B to visually present the baseball game).

In addition, the same rationale/motivation of claim 14 is used for claim 15.

In regards to claim 17, the combination of Masterson, Mayerle, Matei and Nakfour teaches a method, wherein the displaying of the digital artefact comprises identifying the object based on at least one of global positioning system (GPS) information or a depth estimation of the object on the screen (e.g. Masterson as above, [0065],Fig.5: based on anchor points 121 and the location data 117, the mapping engine 165 has determined a virtual object 125; also as above, [0033]: location data 117 may include GPS coordinates associated with the client device 110).

Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masterson, Mayerle, Matei, Nakfour and Giraldi as applied to claim 15 above, and further in view of Purvis et al. (US 2016/0048311 A1).

In regards to claim 16, the combination of Masterson, Mayerle, Matei, Nakfour and Giraldi teaches the method of claim 15, but does not explicitly teach the method, wherein the reproducing of the digital content on the content renderer comprises, when an input for pausing the displaying of the digital artefact is received, resuming the displaying of the digital content.
	
However, Purvis teaches a method, wherein the reproducing of the digital content on the content renderer comprises, when an input for pausing the displaying of the digital artefact is received, resuming the displaying of the digital content (e.g. [0029],Fig.4: the interface 402 has a variety of buttons such as numerical input buttons, an on button, an off button, a play button, a stop, button, a pause button, a rewind button, and a fast forward button; after the processor 302 determines the device identifier for the television 108, the processor 302 obtains the interface 402 from the interface database 308; the processor 302 sends the interface 402 to the display device 312 for rendering on the display 202; Examiner’s note: this suggests the ability to pause and unpause the content being displayed).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Masterson, Mayerle, Matei, Nakfour and Giraldi to control the device captured via augmented reality, in the same conventional manner as taught by Purvis as both deal with displaying content using augmented reality. The motivation to combine the two would be that it would allow the control of displayed content.

In regards to claim 18, Purvis also teaches a method, wherein the performing of the action further comprises controlling the content renderer to be powered on for reproducing the digital content (e.g. as above, [0029],Fig.4: the interface 402 has a variety of buttons such as numerical input buttons, an on button, an off button, a play button, a stop, button, a pause button, a rewind button, and a fast forward button; Examiner’s note: this suggests the ability to control the display device that is displaying the content to be turned on/off).

In addition, the same rationale/motivation of claim 16 is used for claim 18.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masterson, Mayerle, Matei and Nakfour as applied to claim 1 above, and further in view of Ho et al. (US Pat. 8,430,310 B1).

In regards to claim 19, the combination of Masterson, Mayerle, Matei and Nakfour teaches the method of claim 1, but does not explicitly teach the method, wherein the digital artefact is associated with security information and the object is unlocked or logged-in with the security information.

However, Ho teaches a method, wherein the digital artefact is associated with security information and the object is unlocked or logged-in with the security information (e.g. c.19 L.13-c.21 L.51: in response to detecting the presence of interface device 912 and/or associated target electronic device 926, glasses 102 may display an Initiate Security Signal command 540 in lens 108 of glasses 102, and in response to detecting an input operation corresponding to the command 540, begin transmitting an initiating signal to the interface device 912; the initiating signal may include initial information identifying a user of the glasses 102the initial identifying information may be, for example, a user name or password associated with the user or associated with the glasses 102, among other possibilities; where the associated electronic device 926 is an electronic lock, the success signal transmitted at step S7b may include an unlock signal to cause the electronic lock to disable for a period of time sufficient to allow the authenticated user to pass through into the restricted area; see Figs.5,9).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Masterson, Mayerle, Matei and Nakfour to unlock objects, in the same conventional manner as taught by Ho as both deal with augmented reality. The motivation to combine the two would be that it would allow the user to use augmented reality as an interface to unlock objects within view of the augmented environment.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masterson, Mayerle, Matei and Nakfour as applied to claim 21 above, and further in view of Ravi et al. (US 2019/0122045 A1).

	In regards to claim 22, the combination of Masterson, Mayerle, Matei and Nakfour teaches the apparatus of claim 21, but does not explicitly teach the apparatus, wherein the content comprises private information of a user.

However, Ravi teaches an apparatus, wherein the content comprises private information of a user (e.g. [0050]-[0051],Fig.4: when a determination is made that uploaded images or videos of a user from an AR computing device match a social network account, the social network service may send information from the matched social network account to the AR computing device; augmentation of a live video feed is caused to be displayed on an AR computing device that sent one or more images or videos to the social networking service for matching; for example, the social network service may determine one or more specific portions of information from one or more matched social network accounts to overlay onto a live video stream of one or more target users on an AR computing device; see also Fig.2).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Masterson, Mayerle, Matei and Nakfour to identify users, in the same conventional manner as taught by Ravi as both deal with sharing virtual objects. The motivation to combine the two would be that it would allow the identification of users in the augmented environment in order to share virtual objects to the users as well as get information about the users.

In regards to claim 23, the combination of Masterson, Mayerle, Matei, Nakfour and Ravi teaches an apparatus, wherein the processor is further configured to: 
display the private information using the first application (e.g. Ravi as above, [0050]-[0051],Fig.4: the social network service may determine one or more specific portions of information from one or more matched social network accounts to overlay onto a live video stream of one or more target users on an AR computing device), and
receive an input in the first application to bind the private information to the image capturing application (e.g. Masterson, [0069]: the mapping engine 165 may have determined one or more anchor points 121 that correspond to the placement of the object 805 in the window 320. The object 805 and the determined anchor points 121 may be associated with the location of the client device 110 and may be stored by the mapping engine 165 with the object data 177; Examiner’s note: this suggests information, such as the information displayed via Ravi, may be anchored in place for the augmented environment).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612